Per Curiam. This cause coming on to be heard on Claimant’s motion to file amended complaint and Respondent’s motion to vacate a prior order of this Court to continue the cause generally and to dismiss, and the Court having examined the pleadings and the briefs and arguments of the parties and being fully advised in the premises, finds: 1. The complaint is based upon the alleged wrongful death of Claimant’s decedent which occurred on October 10, 1972; letters of administration were issued to Claimant on November 13,1974; a suit was filed against the individual Respondents herein in the Circuit Court of La Salle County and dismissed with prejudice as to such parties on March 17, 1976. The State was not named as party defendant in said Circuit Court action. 2. No notice of action for personal injuries, required under section 22 of the Court of Claims Act (111. Rev. Stat. 1977, ch. 37, par 439.22) was ever filed. 3. The instant suit was originally filed in this Court on February 16, 1977, four years and three months following the death and two years and four months following issuance of the letters of administration. 4. The amended complaint herein sought to be filed differs from the original only insofar as it pleads a cause for property damage. 5. That Claimant’s complaint for personal injuries is barred by reason of Claimant’s failure to (i) comply with section 22 of the Court of Claims Act (111. Rev. Stat. 1977, ch. 37, par. 439.22), relating to the giving of notice and (ii) file within the period of limitations as set forth in section 22 of the Act. 6. That Claimant’s complaint for property damage, were it to be allowed to be filed, would necessarily be defective for Claimant’s failure to file within the period of limitations as set forth in section 22 of the “Court of Claims Act.” Wherefore, the Court hereby orders that the prior order of this Court dated March 7,1977, be and the same is hereby vacated and set aside. That Respondent’s motion to dismiss be and is hereby granted and the cause dismissed.